Case 1:19-cr-00144-AKH Documen t166 Filed 12/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

S3 19 Cr. 144 (AKH)
-\-

MICHOLS ORSINI QUINTERO, ORDER
Defendant.

 

ALVIN K. HELLERSTEIN, United States District Judge.

WHEREAS, on December 11, 2020, the Court granted Defendant Michols Orsini
Quintero’s application for release from custody pursuant to 18 U.S.C. § 3142(i):

IT IS HEREBY ORDERED:

(1) The Clerk of the Court is directed to prepare a personal recognizance bond with the
following conditions of release:

a. A personal recognizance bond in the amount of $250,000 to be signed by Mr.
Orsini Quintero and co-signed by Ms. po his wife;

b. Ms. a will serve as a third party custodian for Mr. Orsini Quintero;

c. Ms. Bo and her children will surrender their passports and travel
documents to Pretrial Services;

d. Home incarceration at the residence of Mr. Orsini Quintero’s wife and two minor

children, ee enforced by GPS electronic monitoring:

€. While Mr. Orsini Quintero is residing at the residence of his wife and children, he
is not to have visitors other than family members and medical professionals;

f. Pretrial Services supervision as directed by Pretrial Services;

g. Travel restricted to the Southern and Eastern Districts of New York and the
Middle District of Florida, and, only for travel purposes, points in between;

h. Surrender all passports, pilot licenses, and other travel documents, if Mr. Orsini
Quintero has not done so already, and make no new applications for new or replacement
documents. Mr. Orsini Quintero shall refrain from contacting any person employed at any
consulate or embassy and refrain from entering any consulate or embassy. Mr. Orsini Quintero
must also refrain from accessing the website of any consulate or embassy;

 
Case 1:19-cr-00144-AKH Document 166 Filed 12/16/20 Page 2 of 3

1. Mr. Orsini Quintero is prohibited from entering any airport or boarding any

aircraft unless in connection with travel to or from the Southern District of New York for the
purposes of this case;

). Drug testing and treatment as directed by Pretrial Services;

k. Mr. Orsini Quintero is not to use or Possess any nargotic drug or controlled
substance unless prescribed by a licensed medical practitioner;

l. Mr. Orsini Quintero shall not possess a firearm, destructive device, or other
weapon;

m. Mr. Orsini Quintero shall not have any contact with any of the codefendants in
this action unless in the presence of counsel;

n. Mr. Orsini Quintero must provide to Pretrial Services the telephone numbers of

\s

o. Mr. Orsini Quintero shall be released only after Mr. Orsini Quintero and Ms.

RS ave executed the bond:

p. Immediately upon his release, Mr. Orsini Quintero must report to Pretrial Services
to be fitted with electronic monitoring, before his return to Florida. The defendant is permitted
to self-install the electronic monitoring equipment at the direction of Pretrial Services:

q. Mr. Orsini Quintero must return to Davie, Florida, within 24 hours of his release
from MCC. If he must stay overnight in New York before his fli ght, |defense counsel must escort
him to the Gatsby Hotel, 125 East Houston Street, where he would reside in a single room, and
must provide his room number and phone number to Pretrial Services; and

r. Within 24 hours of his arrival in the Middle District of Florida or on the next
business day, Mr. Orsini Quintero must report to Pretrial Services in|that district. Also within 24
hours of arrival in Florida, his counsel must contact the Court to arrange a conference call in
which he will participate to enable the Court to deliver the warnings about the importance of
compliance with these conditions and the consequences of noncompliance.

(2) This order shall be effective for a period not to exceed 90 days, at which time the
need for continued release under the “compelling reason” that releas¢ was ordered shall be
revisited by the Court.

(3) Pretrial Services is directed to notify the Court, the Government, and defense counsel
immediately of any violation of the above conditions, without the need for a formal violation
petition. Mr. Orsini Quintero is hereby notified that violation of the conditions of release will
likely result in revocation of this temporary release.

 

 

 
Case 1:19-cr-00144-AKH Documen t166 Filed 12/16/20 Page 3 of 3

(4) This Order is without prejudice to any future application by either party seeking to
amend it.

(5) The defendant is temporarily released for the preparation of his defense, pursuant to
18 U.S.C. § 3142(i), to the custody of the Court’s Pretrial Services supervision arm, and shall not
be subject to the custody of U.S. Immigration and Customs Enforcement for the duration of his

temporary release.

Dated: New York, New York
December 15, 2020

SO ORDERED: l y
Hort nr K :

 

 
